Case 9:20-md-02924-RLR Document 3080-1 Entered on FLSD Docket 03/22/2021 Page 1 of 6




                            EXHIBIT 1
Case 9:20-md-02924-RLR Document 3080-1 Entered on FLSD Docket 03/22/2021 Page 2 of 6



    From: Finken, Tracy <tfinken@anapolweiss.com>
    Sent: Friday, March 12, 2021 1:58 PM
    To: Oot, Patrick L. (SHB) <OOT@shb.com>
    Cc: Jaime Lynne Dodge <jdodge@emory.edu>; Sachse, Will <will.sachse@dechert.com>; Mike McGlamry
    <mmcglamry@pmkm.com>
    Subject: RE: Zantac: Motion to Extend


    EXTERNAL

    Ok, this works. Thanks.

    Tracy A. Finken, Esquire
    ANAPOLWEISS
    One Logan Square
    130 N. 18th Street
    Suite 1600
    Philadelphia, PA 19103
    (215) 735-1130
    (215) 735-0773 (Direct Dial)
    tfinken@anapolweiss.com

    From: Oot, Patrick L. (SHB) <OOT@shb.com>
    Sent: Friday, March 12, 2021 1:34 PM
    To: Finken, Tracy <tfinken@anapolweiss.com>
    Cc: Jaime Lynne Dodge <jdodge@emory.edu>; Sachse, Will <will.sachse@dechert.com>; Mike McGlamry
    <mmcglamry@pmkm.com>
    Subject: RE: Zantac: Motion to Extend

    I can try again without the “entitled” part. Are you okay with be going back with this?

    Counsel for GSK has engaged in multiple discussions with counsel for the Plaintiffs about the filing of this
    motion. Plaintiffs do not oppose this motion, however reserve the right to file a response. In light of the
    discovery delays that have occurred and that continue, and further recognizing the impact these delays
    have had on Plaintiffs, Defendant GSK will not oppose a reasonable request by Plaintiffs’ for an
    extension of deadlines and modification of PTO 30.


    Patrick Oot
    Shook, Hardy & Bacon L.L.P.
    1800 K Street NW – 10th Floor
    Washington, DC 20006
    o: 202.639.5645 | oot@shb.com
    m. 703.472.6576

    SHOOK, HARDY & BACON L.L.P. MAY CONTAIN CONFIDENTIAL ATTORNEY-CLIENT COMMUNICATION
    CONTAINING WORK PRODUCT AND/OR ATTORNEY-CLIENT PRIVILEGE INFORMATION OF RETAINED
    OUTSIDE COUNSEL
Case 9:20-md-02924-RLR Document 3080-1 Entered on FLSD Docket 03/22/2021 Page 3 of 6




    From: Finken, Tracy <tfinken@anapolweiss.com>
    Sent: Friday, March 12, 2021 1:22 PM
    To: Oot, Patrick L. (SHB) <OOT@shb.com>
    Cc: Jaime Lynne Dodge <jdodge@emory.edu>; Sachse, Will <will.sachse@dechert.com>; Mike McGlamry
    <mmcglamry@pmkm.com>
    Subject: RE: Zantac: Motion to Extend


    EXTERNAL

    Thanks Patrick. Here are our suggested edits. If they are acceptable, you can go ahead and file with
    this statement.

    Counsel for GSK has engaged in multiple discussions with counsel for the Plaintiffs about the filing of this
    motion. Plaintiffs do not oppose this motion, however reserve the right to file a response. In light of the
    discovery delays that have occurred and that continue, and further recognizing the impact these delays
    have had on Plaintiffs, Plaintiffs are entitled to and Defendant GSK will not oppose a reasonable request
    by Plaintiffs’ for an extension of deadlines and modification of PTO 30.


    Tracy A. Finken, Esquire
    ANAPOLWEISS
    One Logan Square
    130 N. 18th Street
    Suite 1600
    Philadelphia, PA 19103
    (215) 735-1130
    (215) 735-0773 (Direct Dial)
    tfinken@anapolweiss.com

    From: Oot, Patrick L. (SHB) <OOT@shb.com>
    Sent: Friday, March 12, 2021 12:21 PM
    To: Finken, Tracy <tfinken@anapolweiss.com>
    Cc: Jaime Lynne Dodge <jdodge@emory.edu>; Sachse, Will <will.sachse@dechert.com>
    Subject: RE: Zantac: Motion to Extend

    Hi Tracy.

    To resolve this and get agreement on the filing, this is the language approved by the client:

    Counsel for GSK has engaged in multiple discussions with counsel for the Plaintiffs about the filing of this
    motion. Plaintiffs do not oppose this motion. In light of the discovery delays that have occurred, and
    further recognizing the impact these delays have had on Plaintiffs, Defendant GSK will not oppose a
    reasonable request by Plaintiffs’ for a reasonable extension of deadlines and modification of PTO
    30. The timing of the request and reasonableness of the period of such extension is under negotiation
    by the leads for the Defendants and Plaintiffs leadership.
Case 9:20-md-02924-RLR Document 3080-1 Entered on FLSD Docket 03/22/2021 Page 4 of 6



    A side deal would be that we need to agree to the language of the motion (no advocacy, bombs, etc.).

    Because of the time crunch, putting out the best offer now. If this doesn’t work we can file it as
    opposed and work through it.

    Best,

    Patrick

    Patrick Oot
    Shook, Hardy & Bacon L.L.P.
    1800 K Street NW – 10th Floor
    Washington, DC 20006
    o: 202.639.5645 | oot@shb.com
    m. 703.472.6576

    SHOOK, HARDY & BACON L.L.P. MAY CONTAIN CONFIDENTIAL ATTORNEY-CLIENT COMMUNICATION
    CONTAINING WORK PRODUCT AND/OR ATTORNEY-CLIENT PRIVILEGE INFORMATION OF RETAINED
    OUTSIDE COUNSEL




    From: Finken, Tracy <tfinken@anapolweiss.com>
    Sent: Friday, March 12, 2021 12:02 PM
    To: Oot, Patrick L. (SHB) <OOT@shb.com>
    Cc: Jaime Lynne Dodge <jdodge@emory.edu>; Sachse, Will <will.sachse@dechert.com>
    Subject: RE: Zantac: Motion to Extend


    EXTERNAL

    Will wait to see your language. Thanks.

    Tracy A. Finken, Esquire
    ANAPOLWEISS
    One Logan Square
    130 N. 18th Street
    Suite 1600
    Philadelphia, PA 19103
    (215) 735-1130
    (215) 735-0773 (Direct Dial)
    tfinken@anapolweiss.com

    From: Oot, Patrick L. (SHB) <OOT@shb.com>
    Sent: Friday, March 12, 2021 11:32 AM
    To: Finken, Tracy <tfinken@anapolweiss.com>
    Cc: Jaime Lynne Dodge <jdodge@emory.edu>; Sachse, Will <will.sachse@dechert.com>
    Subject: RE: Zantac: Motion to Extend
Case 9:20-md-02924-RLR Document 3080-1 Entered on FLSD Docket 03/22/2021 Page 5 of 6



    Thanks. Basically, it aligns with the language from last night. GSK can’t agree not to oppose a motion it
    has not seen (language, scope, etc.). Also, if this is a deal – both sides need to agree to something.

    Hoping that we can hash through some language that works for both sides.

    I am working on some language now.

    Patrick Oot
    Shook, Hardy & Bacon L.L.P.
    1800 K Street NW – 10th Floor
    Washington, DC 20006
    o: 202.639.5645 | oot@shb.com
    m. 703.472.6576

    SHOOK, HARDY & BACON L.L.P. MAY CONTAIN CONFIDENTIAL ATTORNEY-CLIENT COMMUNICATION
    CONTAINING WORK PRODUCT AND/OR ATTORNEY-CLIENT PRIVILEGE INFORMATION OF RETAINED
    OUTSIDE COUNSEL




    From: Finken, Tracy <tfinken@anapolweiss.com>
    Sent: Friday, March 12, 2021 11:08 AM
    To: Oot, Patrick L. (SHB) <OOT@shb.com>
    Cc: Jaime Lynne Dodge <jdodge@emory.edu>
    Subject: Re: Zantac: Motion to Extend


    EXTERNAL

    Hey Patrick,

    I’m tied up on a zoom right now with an expert and will be for awhile. I know time is of the essence for
    you in getting it filed. Did you speak to the client about our proposal? Please let me know. I can
    respond via email but can’t get on the phone right this minute. Thx!

    Tracy Finken, Esq.
    Shareholder
    Anapol Weiss
    Sent from my iPhone


    On Mar 12, 2021, at 11:01 AM, Oot, Patrick L. (SHB) <OOT@shb.com> wrote:


    Hi Tracy.

    I just left you a message – guessing you are in a zoom marathon.

    Let me know if you have time to catch up, as we probably need to get this on the docket this AM/early
    afternoon.
Case 9:20-md-02924-RLR Document 3080-1 Entered on FLSD Docket 03/22/2021 Page 6 of 6




    Best,

    Patrick

    Patrick Oot
    Shook, Hardy & Bacon L.L.P.
    1800 K Street NW – 10th Floor
    Washington, DC 20006
    o: 202.639.5645 | oot@shb.com
    m. 703.472.6576

    SHOOK, HARDY & BACON L.L.P. MAY CONTAIN CONFIDENTIAL ATTORNEY-CLIENT COMMUNICATION
    CONTAINING WORK PRODUCT AND/OR ATTORNEY-CLIENT PRIVILEGE INFORMATION OF RETAINED
    OUTSIDE COUNSEL




    CONFIDENTIALITY NOTICE: This e-mail message including attachments, if any, is intended
    for the person or entity to which it is addressed and may contain confidential and/or privileged
    material. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the
    intended recipient, please contact the sender by reply e-mail and destroy all copies of the original
    message. Thank you.

    CONFIDENTIALITY NOTICE: This e-mail message including attachments, if any, is intended
    for the person or entity to which it is addressed and may contain confidential and/or privileged
    material. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the
    intended recipient, please contact the sender by reply e-mail and destroy all copies of the original
    message. Thank you.

    CONFIDENTIALITY NOTICE: This e-mail message including attachments, if any, is intended
    for the person or entity to which it is addressed and may contain confidential and/or privileged
    material. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the
    intended recipient, please contact the sender by reply e-mail and destroy all copies of the original
    message. Thank you.
